{¶ 21} Reluctantly, I agree that we have no jurisdiction to decide this matter, which has remained unresolved for far too long. As the court in Kennedy,16 Ohio App.3d 399, 16 OBR 469, 476 N.E.2d 683, indicated, the purpose of requiring the court to reenter its original judgment is "to reserve to the parties their respective rights of appeal after such findings have been made." Id. at 401, 16 OBR 469,476 N.E.2d 683. Moreover, the Supreme Court of Ohio recently held in the criminal context that allowing multiple documents to constitute a final order is "an erroneous interpretation of the rule. Only one document can constitute a final appealable order." State v. Baker, 119 Ohio St.3d 197,2008-Ohio-3330, 893 N.E.2d 163, at ¶ 17. I see no reason why a different rule should apply in the civil context. Thus, I concur. *Page 432